DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 19 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Neuenschwander 3,538,618.
In Re Claim 19, Neuenschwander teaches a method comprising: 						positioning a pivot pipe (74) to extend above a top surface of a sump (25), the pivot pipe defining a vertical pivot axis (64); 										without accessing an interior of the sump, attaching a collector ring (136) to the pivot pipe such that a stationary portion (142) of the collector ring is located above the sump; 					transmitting electric current (140) to a linear conveyor through the collector ring; (Column 5, Line 16-19)													operating the linear conveyor to sweep material toward the sump along a length of the linear conveyor; (Column 7, Lines 55-59) and										moving the linear conveyor in an arc about the pivot axis. (Column 5, Lines 43-47)
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander as applied to Claim 19 and further in view of Lambert, Jr. 4,022,335.
In Re Claims 21-23, Neuenschwander teaches the method of Claim 19 as discussed above.
Neuenschwander does not teach positioning a drive unit motor proximate an end of the linear conveyor, the drive unit motor operably connected to the linear conveyor in order to operate the linear conveyor to sweep material along the length of the linear conveyor, wherein the drive unit motor and the linear conveyor rotate together about the pivot axis.
However, Lambert, Jr. teaches positioning a drive unit motor (22, 23) proximate an end of the linear conveyor (15), the drive unit motor operably connected to the linear conveyor in order to operate the linear conveyor to sweep material along the length of the linear conveyor, wherein the drive unit motor and the linear conveyor rotate together about the pivot axis; (See Fig. 1 and Fig. 2) and positioning a protective cover (27, Fig. 2) over the drive unit; and 						wherein the protective cover and the linear conveyor are positioned on opposite sides of the pivot axis. (See Fig. 1 and 2)
It would have been obvious to one having ordinary skill in the art at the time the application was Filed to position the drive unit motor proximate an end of the linear conveyor in the method of Neuenschwander as taught by Lambert, Jr. in order to reduce the danger of the motor falling.
Claim 24 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Neuenschwander as applied to claim 19 above, and further in view of Jackson 3,647,094.
In Re Claim 24, Neuenschwander teach the method of Claim 19 as discussed above.
Neuenschwander do not teach securing the pivot pipe to a grate with a mechanical fastener, wherein the grate is located at the top surface of the sump.
However, Jackson teaches securing the pivot pipe (7) to a grate (5) with a mechanical fastener (6), wherein the grate is located at the top surface of the sump. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to secure the pivot pipe to the grate with a mechanical fastener in the method of Neuenschwander as taught by Jackson in order to make it easier to replace the pivot pipe for maintenance.
Allowable Subject Matter
Claims 20 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  												`Hansen et al., McDonald, Van Dusen, Sizelove and Ferris teach a silo unloader with a collector ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652